DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed November April 26, 2022 has been entered.  Claims 1-3, 5-10, 12-14, 16-21, and 23-24 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 4 and 15 and previous cancellation of claim 22.  Examiner acknowledges Applicant’s addition of new dependent claims 23 and 24.

Allowable Subject Matter
Claims 1-3, 5-10, 12-14, 16-21, and 23-24 are allowed.
 The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Sęk et al. (2007). A fast method for the determination of psychophysical tuning curves: Further refining. Archives of Acoustics. 32. 707-728. (hereinafter -- Sek)
Grason et al. (U.S. 3,673,328 A) (hereinafter – Grason).
Sek teaches receiving and modifying a user response based on modifying a first adaptive parameter of a stimulus signal comprising first and second adaptive parameters by utilizing a Bekesy paradigm.  Grason teaches adjusting an instantaneous rate of change of modifying the first adaptive parameter such that the user is steered toward a neutral state around an expected user response curve.  Neither Sek nor Grason teach increasing the instantaneous rate of change for modifying the first adaptive parameter in response to determining that one or more of user responses will not reach the neutral state around the expected user response curve.  Typically, in the field of audiometric/psychometric tuning curve testing, a particular adaptive parameter (e.g., decibel level of a tone) is presented at a set increasing or decreasing rate with no consideration of changing the level of stimulus in response to steering user responses towards a neutral state around the expected user response curve.  Therefore, the present invention is directed towards a novel method of continuously modifying an adaptive parameter in auditory testing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791